DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 16-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Healy et al. (U.S. 2017/0052175, hereafter referred to as Healy).
	Regarding claims 1, 16 and 31, Healy teaches a method for analyzing a biological sample, the method comprising: obtaining a biological sample 127 mounted on a first substrate 121; affixing a second substrate 122 to the first substrate to form an enclosed chamber 120 on the first substrate with the biological sample positioned within an interior volume of the enclosed chamber (see figure 15); 
and performing multiple imaging cycles, wherein each imaging cycle comprises: (a) binding a probe to the biological sample (see example 3); (b) obtaining an image of the bound probe in the biological sample (see example 3); and (c) removing at least a portion of the probe from the biological sample (see para. 0170 & 0209).
Additionally, regarding the limitations:
a) ‘wherein a thickness of the interior volume between the first and second substrates is 250 micrometers or less’;
b) ‘wherein an imaging window formed by the first and second substrates has a field of view of at least 500 mm2’
c) ‘wherein the window defines a viewing area having a length of at least 25 mm and a width of at least 15 mm’;
it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D.408 (1961).
Regarding claims 2, 3, 15, 18, 23, it has been held that to be entitled to weight in method claims, the recited-structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D.408 (1961).
Regarding claims 4 and 19, Healy further teaches positioning a gasket 123 between the first and second substrates.
Regarding the limitation wherein the gasket is formed of an adhesive material, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the gasket of an adhesive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 5 and 20, Healy further teaches prior to affixing the second substrate to the first substrate: incubating the biological sample in acetone; removing residual acetone from the biological sample; and affixing the second substrate to the first substrate following the removal of residual acetone (see para. 0168).
Regarding claims 6 and 21, Healy further teaches prior to performing the multiple imaging cycles, applying a stain to the biological sample (se para. 0041; see figures 19A-E).
Regarding claims 7 and 22, Healy further teaches wherein the second substrate 122 comprises a first port 124 formed by a first aperture extending through a thickness of the second substrate and a second port 126 formed by a second aperture extending through the thickness of the second substrate, and wherein compositions are introduced into the interior volume through the first port (see para. 0186).
Regarding claims 8 and 24, Healy further teaches wherein during each imaging cycle, the probe is bound to the biological sample by introducing a composition comprising the probe through the first port, and removing components of the composition through the second port (see para. 0188 & 0216).
Regarding claims 9, 10, 25 and 26, Healy further teaches prior to performing the multiple imaging cycles, binding a capture agent to the biological sample by introducing a composition comprising the capture agent through the first port; wherein the capture agent comprises a binding agent that selectively binds to a sample component, and an oligonucleotide that is linked to the binding agent (see para. 0221).
Regarding claim 11, Healy further teaches wherein the composition comprises multiple different types of capture agents, each of the different types of capture agents comprising a different type of binding agent that selectively binds to a different sample component, and an oligonucleotide that is specific to each different type of binding agent (see para. 0196).
Regarding claim 17, Healy further teaches wherein the first substrate comprises a microscope slide (see para. 0037).

Allowable Subject Matter
Claims 12-15 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855